Long, J.
This action was brought to recover damages for the sale of intoxicating liquors to plaintiff’s minor son. The case was tried before a jury, w'ho found a verdict in favor of defendant.
One of plaintiff’s witnesses was permitted to testify on cross-examination that he had drunk with the minor at a saloon other than the defendant’s. It was claimed that this testimony was offered for the purpose of testing the recollection of the witness. Plaintiff’s contention is that the testimony was incompetent, under Theisen v. Johns, 72 Mich. 292, and Steele v. Thompson, 42 Mich. 594. If it be conceded that the court was in error in permitting this testimony, we think the error was cured by the charge of the court in giving one of plaintiff’s requests, which was, substantially, that it was immaterial whether any one else than defendant or his barkeeper gave beer or whisky to plaintiff’s minor son; that the damages could not be lessened merely because of any injury caused by the giving or selling of such liquor to plaintiff’s son by others than the defendant or his barkeeper. The court also stated to the jury that, if defendant or his barkeeper gave the son beer or whisky, the plaintiff was entitled to recover at least $50, under the statute, and also such other damages as the jury might find the plaintiff entitled to.
Some other questions are raised. We have’examined them, and do not deem it necessary to discuss them. The case was very fairly tried, and was submitted to the jury under a charge which was eminently fair to the plaintiff.
The judgment must be affirmed.
The other Justices concurred.